 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRoanwell CorporationandLocal 463, InternationalUnion of Electronic,Electrical,Technical, Sala-ried,and MachineWorkers, AFL-CIO Case 2-CA-22600February 28, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn November 3, 1988, Administrative LawJudge Raymond P Green issued the attached deci-sionThe Respondent filed exceptions and a sup-porting brief, the General Counsel filed cross-exceptions and briefs in support and in answer to theRespondent's exceptions, and the Union filed abrief in answer to the Respondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommendedOrderAMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law4"4 By polling or otherwise interrogating its em-ployees to ascertain their union views in the absence of objective considerations warranting a rea-sonable doubt as to the Union's continuing majori-ty status as the collective-bargaining representativeof the majority of its employees, the Respondenthas violated Section 8(a)(1) of the Act "DECISIONSTATEMENT OF THE CASERAYMOND P GREEN, Administrative Law Judge Thiscasewas heard by me on June 21 and 22, 1988 Thecharge in this case was filed on December 28, 1987, andthe complaint was issued on February 29, 1988 Thecomplaint alleged as follows1That for many years a company called Roanwellmaintaineda collective bargaining relationship with theUnion2That on or about November 6, 1987, the Respondent purchased the assets of Roanwell and kept the Company s name3That since on or about November 16, 1987, the Respondent has been a successor having an obligation torecognize and bargain with the Union4That since December 9, 1987, the Respondent hasrefused to recognize or bargain with the Union5That on or about December 21 1987 the Respondent in violation of Section 8(a)(1) of the Act, conducteda coercive poll about whether its employees wished tobe represented by the Union6That on or about December 21, 1987, the Respondent promulgateda ruleprohibiting employees from discussing the Union prior to the holding of the pollBased on the entire record in this case, including myobservation of the demeanor of the witnesses, and afterconsidering the briefs filed by counsel, I make the followingFINDINGS OF FACTIJURISDICTIONAt the hearing the Respondent admitted and I find,that it is engaged in commerce within the meaning ofSection 2(2) (6) and (7) of the Act It also is concededand I find that the Union is a labor organization withinthe meaning of Section 2(5) of the ActORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, RoanwellCorporation,New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order'We will amend the judge s Conclusions of Law to track his findingsrecommendedOrder and noticeGwynne A Wilcox Esq,for the General CounselHarry N Turk Esq (Epstein Becker & Green),of NewYork, New York for the RespondentDavid Jaffe Esqof New York New York for theUnionIIUNFAIR LABOR PRACTICEA Operative FactsRoanwell was a subsidiary of High Voltage Engineering Corp and for 20 years has had successive collectivebargaining agreements with the Union The last contractran from February 15 1985, to February 14 1988 TheCompany s operations were carved out on two floors ofa building located on 180 Varick Street in New YorkCityBasically, its business was to design and manufacture certain types of telecommunication devices for commercial and military uses The bargaining unit set forthin the contract wasAll direct production maintenance shipping and receiving employees, including chauffeurs, and engineering technicians, but excluding all executive salespeopleadministrativeandclericalemployeesMethods Engineers Time Study Men guards, andsupervisors as defined in the Act293 NLRB No 3 ROANWELL CORP21By the end of 1986 High VoltageEngineering wasseeking to sell Roanwell It also had decided that if nocustomer could be found, Roanwell would be liquidatedThe Union became aware of these plans sometime in thespring of 1987 when Roanwell laid off 19 employeesPeter Rutkowski became interested in buying Roanwell and entered into negotiations with High VoltageEngineeringinSeptember 1987He testified that heplanned to limit volume, and to concentrate on customized products with highermarginsof profitHe decidedto use thesame namefor the Company, to keep its operations inthe same building, and to buy the existing patentsHe also decided to retain many of Roanwell s existing employees, including its supervisory,engineering,and technical staffOn September 9, 1987, Peter Rutkowski notified theUnion and the employees that he intended to purchaseRoanwell on September 25, and intended to retain thecompany name The employees were also told that thenew company did not intend to adopt the union contractand that it intended to have a work force of about 14employeesconsistingprimarily of shipping and inspection employees for a period of about 6 monthsOn or about September 16, 1987, the Unions president, James Trenz, met with Rutkowski where he requested that Rutkowski, when he took over the business,assume theexistingcontract between the Company andthe UnionOn November 4, 1987, Rutkowski posted a notice atthe facility advising the employees that he would bebuying the business on November 7 The notice invitedthe employees to fill out employment applications for thenew company It also set forth three job classifications(assembly/machine shop, inspection and shipping) witha range of wage rates from $7-$10 per hour The noticespecifically notified the employees that Rutkowski wasnot adopting the union contractImmediately prior to Ruthowski s takeover, Roanwellemployed about 30 to 35 production and maintenanceemployees in three basic departments (1) assembly, (2)shipping and receiving, and (3) inspection On executionof the purchaseagreement,Roanwell laid off all of itsemployees on November 6On the takeover the Respondent, on November 9began hiring employees Virtually all the initial group ofemployees hired were previously employed by Roanwelland consisted of bargaining unit employees as well as engineeringsalesand clerical employees who had notbeen represented by the UnionThe evidence in this case shows that the new companybegan operations immediately after the purchase withouta hiatus and that it manufactured and sold essentially thesame products as the predecessor using thesame patents,the same methods the same employees and the same supervisionAdditionally the evidence shows that the purchaser s operations were carried out at thesamelocationalbeit it consolidated its operations from two floors tooneOn November 11, Trenz, on behalf of the Union, againmade an oral request for recognition that was declinedThe old Company had its operations on the 12th and13th floors of a building located at 180 Varick Street Inmid December 1987, the new company began consolidating by moving the 12th floor operations to the 13thfloor This apparently took about 2 1/2 months and wascompleted at the end of February 1988 iAccording to Lech Poradowski,a managerof the Respondent (performing essentially the same functions as hedid in the prior company), although the new companybegan operating immediately after the takeover, it tookabout 3 months to get into `full swing" (i e, the end ofFebruary)On the other hand, he also testified that thetask of consolidating the operations on the 13th floor hada minimal impacton the Companys salesand manufacturingOn November 10, 1987, when the new company beganoperations, it employed 13 employees in job categoriescovered by the old company s collective bargainingagreementAll the employees hired by the new companyat that time in these job classifications were previouslyemployed by the old company (One of these employeesSophie Fox was subsequently promoted to a supervisoryposition)Also 16 other nonbargaining unit employeeswere hired from the former company These were in jobcategories such as clerical, supervision,sales,and engineenngIndeed, other than Peter Rutkowski, the newowner and president, all the employees hired during thefirstweek of the Respondents operations were employedby the predecessorAfter the second week of operations, a small numberof new employees were hired Thus the payroll recordsfor the week ending December 5, 1987, show that threeemployees were hired as assemblers none of whom hadbeen employed by the predecessor The payroll recordsfor the week ending December 19 show that one newemployee was also hired as an assembler and had notworked for RoanwellBy the end of the consolidation at the end of February, the payroll records for the weeks ending March 4and 18, 1988, show that a total of 15 employees occupiedjobs in categories covered by the old collective bargaining agreement Of these, 10 had been employed by Roanwell before the sale2 and 5 were new employees hiredafter the sale 3From the payroll records received in evidence itseems that the highest number of unit employees employed by the Respondent after the commencement of itsoperations and before this hearing was 18 This numberisreflected in the payroll records dated June 24, 1988,some7 months after the takeover (As of June 24 sevenemployees in unit jobs had previously been employed byRoanwell )iDuring the time of the move the Company hired a number of employees on a temporary basis to assist in the move These people wereclassified as handymen and included James Brest Edmond Rosy RonaldThompson Luis Rojas Santos DeLeon and Miguel Rodriguez After themove was completed Rodriguez was hired as a permanent employeeThe evidence also shows that on a normal basis the Company uses onlyone handyman2These were Enca Butler Pablo Santiago George Banks ElaineCaffey TirsoDela Rosa Julia Henschke Catalina Nieves Gladys PaduaJosephina Rosario and Belle Ruthinoski9These were Rafael Soto Brunilda Vega Milagros Velasquez Escalante Vianela and Maria Cruz 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn December 9 1987, Trenz made a written requestfor recognition and restated his assertion that the Unionrepresented a majority of the workersOn December 21 the Respondent conducted a poll ofits hourly paid employees In this respect, a meeting wascalled in the shop where the employees were each givena blank ballot and asked to mark whether they wishedto be represented by the Union The choices on theballotwere yes or no and the employees were instructed to separately go into another room to mark theirballots and place themin a sealedballot box The management did not express any preference which way itwanted the employees to vote, the vote itself was secretand the results were never disclosed to the employeesOn the other hand the employees were not told the purpose of the poll and were not given explicit assurancesthat no reprisals would take placeWhen one of the employees asked if they could discuss the issue before thepollwas conducted she was told no The outcome ofthe poll was that 12 voted no (against union representation) and 3 voted yesAccording to Rutkowski he decided to hold the pollin order to determine the accuracy of the Union s claimto represent a majority of the employees as stated in theUnion s letter of December 9, 1987 There was however,no evidence that Respondents management was informed by any of the employees prior to the poll thatthey did not want to be represented by the Union Atmost, Rutkowski asserted that he thought the employeesdid not want union representation because they seemedto be happy with the new terms and conditions of employment that he put into effect when he took over theCompanyOn December 22, Trenz sent another letter to Rutkowski asking for recognition In response, by letterdated December 28 Rutkowski statedIn response to your letters of December 9 and December 22 1987 we have objective reasons for believing thatthemajority of our employees are notinterestedin representationby your Union Thereforewe have no obligation to enter into collectivebargainingB DiscussionWere it not for the fact that Peter Rutkowski was willing to gamble on acquiring the failing business of Roanwell that company likely would have been liquidatedand allof its employees would have lost their jobs Yetdespite the undeniable social value of this kind of enterprise the person who embarks on the venturemust stilllearn and play by the rules of the gameInFallRiverDyeing Corp v NLRB,482 U S 27(1987), the Supreme Court held that the purchaser of abusinesswill be obligated to recognize and bargain witha union representingthe employees of the seller if thenew employermaintainsthe business withsubstantialcontinuityand hires a majority of its employees fromthe predecessors work force The Court held that thesuccessors obligation to bargain would not be limited tosituationsinwhich the Union had recently been certifiedand it went on to say that theunions rebuttable presumption of majority status would continue despite thechange in employers so long as the new employer is infact a successor of the old employer and the majority ofits employees were employed by the predecessorFurther the Court rejected the company s contention thatthe majority determination must be made only when thesuccessor has attained a full complement of employeesInstead, the Court concluded that a successors obligation to bargain would be triggered at the point in timewhen it attained a substantial and representative complement of employeesIn the present case, the new Roanwell is involved inessentially the same business as the old Roanwell Thefact that the new company has downsized the businessand has pruned the variety of products sold does not, tomy mind, detract from the conclusion that the company,after the takeover, has been operated with substantialcontinuity as the predecessor Thus, although the newcompany may sell fewer types of products, the productsitdoes sell are the same as those sold by the old company and they are sold to essentially the same customersThe new company is located at the same premises, usesessentially the same methods, has the same patents anduses basically the same categories of employees as thepredecessor (In fact many of the new company s engineering and technical employees were employed by theold company) Further the evidence shows that therewas virtually no hiatus between the operations of thebusiness when it was taken overThe Respondent argues that at the time of the hearingin this case (7 months after the takeover) the new company had not yet attained a representative complementof employees Alternatively it contends that a representative complement was reached at the earliest by May1988 when (because of turnover) a majority of the newcompany s hourly paid employees had not previouslybeen employed by the predecessor I do not agree witheither contentionPrior to the takeover, the old company employedabout 30-35 hourly paid employees The new employer splan contemplated downsizing the operations of theCompany in order to make it profitable Therefore it isapparent that its full complementwas intended to besomewhat smaller than what the old company had beenimmediately prior to the takeover The testimony ofLech Poradowski was that it took about 3 months forthe new company to get into full swing " At that point(by the end of February 1988 after the consolidationsmove) the Company s payroll records show that therewere 15 people employed in jobs that had been coveredby the collective bargaining agreement with the oldcompany Thereafter the number of hourly paid employees did not change significantly and the range of employees from thattimeto thetimeof the hearing was between 16 and 18The fact is that the new company commenced operations immediately on taking over the assets of the predecessor and all of its 13 hourly paid employees had beenpreviously employed by the old Roanwell Although thenew company at the outset of its operations may nothave had a full complement or been in full swing,' ROANWELL CORPthere is no doubt that it immediately attained a substantial and representative complement of employees on thecommencementof itsoperationsEven the move of thetwo floors into one did not have any significant impacton the Company s operationsBased on the above, I therefore conclude that the Respondent became a successor no later than the first weekof its operations in November 1987, that a majority of itshourly paid work force had previously been employedby the predecessor, and that the Respondent at that time,had an obligation to recognize and bargain with theUnionThe Respondent argues that even if a bargaining obligation was triggered in November when it took over thebusiness, the Union enjoyed only a presumption of majority status which was subsequently rebutted when anelectionwas held on December 21, 1987 The GeneralCounsel contends that this poll was itself unlawful andtherefore cannot be used as evidence to support the Employer s claim that it had a good faith doubt as to theUnion s majority statusInHarley Davidson Transportation Co,273 NLRB 1531(1985), the Board held that where a successorship situation develops, the Union, although enjoying a presumption of majority support, may have that presumption rebuttedThe Board held that a successor may lawfullywithdraw from negotiations at any time following recognition if it can show that the Union had in fact lost itsmajority status at the time of the refusal to bargain orthat the refusal to bargain was grounded on a good faithdoubt based on objective facts that the union continuedto command majority supportThe only evidence on which the Respondent can relyto establish a good faith doubt is the poll it conducted onDecember 21 Yet prior to that poll, there is no evidencethat any employees expressed any dissatisfaction with theUnion or with union representation Thus apart from thepoll itself, there is no objective basis on which the Employer could have grounded a doubt as to the Union'smajority statusInStruksnes Construction Co165 NLRB 1062 (1967)the Board set forth a set of criteria to determine whetheran employers poll constituted interference with therights of employees as defined in Section 7 of the ActThese were1The purpose of the poll is to determine the truth ofa union s claim of majority status2This purpose is communicated to the employees3Assurancesagainst reprisals are given4 The employees are polled by secret ballot5The employer has not committed unfair labor practices or otherwise created a coercive atmosphereInMingtree Restaurant vNLRB736 F 2d 1295 (9thCir 1984) the court held that an employer did not violate the Act when it conducted a poll in conformity withthe Struksnes standards after recognition had been granted and therefore at a time when the Union had a rebuttable presumption of majority support Although the courtdiffered in some degree with the Boards holding inMontgomeryWard & Co210 NLRB 717 (1974), thecourt nevertheless held that in order to conduct a poll an23employer must have some objective evidence for doubtIng the union s continuedsupport Thecourt statedWe believethat polling can be a useful and legitimate tool for the employer who is in sincere doubtof theunion s majority statusWe therefore hold asdid the Fifth and Sixth Circuits,that as long as theemployer complies with theStruksnesconditionsand procedural safeguards it may poll its employeesto determine their union sentiment if it has substantial,objective evidence of a loss of union supporteven if that evidence is insufficient by itself to justify withdrawal of recognition,and if it has given theunion notice of the time and placeof the pollIn the present case,theUnion having repeatedly demanded recognition the new employer may very wellhave sincerely wondered if its new employees wanted tobe representedby theUnionNevertheless,while it isevident that the Employer tried to make to the poll noncoercive,the evidence shows that it did not give assurances against reprisalsMoreover,there is simply no evidence that the Employer had anyobjectivebasis fordoubting the Union s majority support in a group of employeeswho for about 20 years, had been continuouslyrepresentedby theUnion4I therefore conclude that theEmployer by conducting the poll on December 21interferedwith its employees Section 7 rights I alsoconclude that the results of the poll may not be used tojustify the Employer's refusal to recognize and bargainwith the UnionLouisianaPacific Corp,283 NLRB 1079(1987)The General Counsel also contends that the Employerpromulgated a rule prohibiting employees from discussing the issue of union representation prior to the holdingof thepoll described above This allegation is based ontestimony that just prior to the poll one of the employees asked if they could discuss the issue and the Employer said noIt is rather obvious that the Employer wanted to conduct the poll without fuss and asquicklyas possible Italso is obvious that this was a one shot event I simplycannot construe this transaction as supporting any contention that the Employer made any rule much less arule prohibiting union discussion I therefore shall recommend that this allegation be dismissedCONCLUSIONS OF LAW1Roanwell Corporationisanemployerengaged incommerce within themeaningof Section 2(6) and (7) ofthe Act4 InFallRiverDyeing Corp v NLRBsupra the Court notedIf the employeesfindthemselves in a new enterprise that substantially resemblesthe old butwithout their chosen bargaining representativethey may wellfeel that their choice of a union is subject tothe vagaries of an enterprise s transformationThis feelingis not conducive to industrial peace In addition after beinghired by a newcompany followinga layoff from the oldemployeesinitiallywill beconcerned primarilywith maintaining their newjobs In fact theymight be inclined to shun supportfor theirformer unionespeciallyif they believethat suchsupport willjeopardizetheir jobs with thesuccessoror ifthey are inclined to blame the union fortheir layoffand problems associated with it 24DECISIONSOF THE NATIONALLABOR RELATIONS BOARD2The Union is a labor organization within the meaning of Section 2(5) of the Act3By refusing to recognize and bargain with theUnion as the exclusive collective bargaining representative of the employees in the unit described below, theRespondent has violated Section 8(a)(1) and (5) of theAct4 By conducting a poll on December 21, 1987 to determine whether its employees wished to be representedby the Union, the Respondent interfered with the rightsof its employees as set forth in Section 7 of the Act5The Respondent has not violated the Act in anyother manner as alleged in the complaint6The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act7Theappropriate bargaining unit consists ofAll direct production, maintenance, shipping and receiving employees, including chauffeurs and engineering technicians but excluding all executive salespeople,administrativeandclericalemployees,Methods Engineers, Time Study Men, guards andsupervisors as defined in Section 2(11) of the National Labor Relations ActOn these findings of fact and conclusions of law andon the entire record,I issuethe following recommended5ORDERThe Respondent Roanwell Corporation New YorkNew York, its officers agents successors and assignsshall1Cease and desist from(a)Refusing to recognize and bargain collectively withLocal 463InternationalUnion of Electronic ElectricalTechnical Salaried and Machine Workers, AFL-CIO asthe exclusive collective bargaining representative of itsemployees in the following appropriate unitAll direct production maintenance, shipping and receiving employees including chauffeurs and engineering technicians but excluding all executive salespeople,administrativeandclericalemployeesMethods Engineers Time Study Men guards andsupervisors as defined in the Act(b) Polling or otherwise interrogating its employees toascertain their union views in the absence of objectiveconsiderationswarranting a reasonable doubt as to theUnion s continuing majority status as the collective bargaining representative of the majority of its employees(c) In any like or related manner interfering with, restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act5If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes(a)On request bargain with the Union as the exclusiverepresentative of the employees in the appropriate unitas described above, concerning terms and conditions ofemployment and, if an understanding is reached embodythe understanding in a signed agreement(b) Post at its office in New York, New York, copiesof the attached notice markedAppendix 6 Copies ofthe notice on forms provided by the Regional DirectorforRegion 29, after being signed by the Respondent sauthorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, orcovered by any othermaterial(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply6 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join,or assistany unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT refuse to recognize and bargain collectively with Local 463,InternationalUnion of Electronic,Electrical,TechnicalSalariedandMachineWorkers,AFL-CIO as the exclusive collective bargaining representative of our employees in the following appropriateunitAll direct production,maintenanceshipping and receiving employees, including chauffeurs, and engineering technicians but excluding all executive salespeople,administrativeandclericalemployees,Methods Engineers, Time Study Men guards andsupervisors as defined in the Act ROANWELL CORPWE WILL NOTpoll or otherwise interrogate our employees to ascertain their union views in the absence ofobjective considerations warranting a reasonable doubtas to the Union s continuing majority status as the collective bargaining representative of the majority of our employees in the above described unitWE WILL NOTin any like or related manner interferewith restrain,or coerce our employees in the exercise oftheir rights guaranteed them by Section7 of the Act25WE WILL on request bargain with the Union as therepresentative of our employees in the bargaining unitdescribed above, concerning terms and conditions of employment and, if an understanding is reached, embodythe understanding in a signed agreementROAN WELL CORPORATION